           Case 1:20-cv-04162-LGS Document 17 Filed 10/06/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TYLER ERDMAN,                                                :
                                              Plaintiff,      :
                                                              :   20 Civ. 4162 (LGS)
                            -against-                         :
                                                              :        ORDER
 ADAM VICTOR, et al.,                                         :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants Adam Victor and Board of Managers of Manhattan Place

Condominium each filed a pre-motion letter, proposing a motion to dismiss. (Dkt. Nos. 13, 14);

        WHEREAS, by Order dated September 25, 2020, pro se Plaintiff was advised that he

may, but need not, respond to the pre-motion letters in a single letter by October 5, 2020, and

Defendant Board was directed to propose a briefing schedule acceptable to all parties (Dkt. No.

15). Defendant Board provided a proposed briefing schedule (Dkt. No. 16). It is hereby

        ORDERED that Defendants shall file a consolidated motion to dismiss, and the parties’

proposed briefing schedule is adopted in part as follows: Defendants shall file their motion to

dismiss by November 9, 2020; Plaintiff may file an opposition by December 9, 2020;

Defendants shall file their reply by December 19, 2020. Defendants’ joint memorandum of law

in support of the motion to dismiss and Plaintiff’s memorandum of law in opposition each may

not exceed 25 pages, and the reply memorandum is limited to 10 pages. The parties shall

otherwise comply with the Individual Rules in Civil Cases and Civil Pro Se Cases, including the

provisions on exhibits and courtesy copies. By October 8, 2020, Defendants shall e-mail a copy

of this Order to Plaintiff and file proof of service.

        The Clerk of Court is respectfully directed to close Dkt. No. 14.

Dated: October 6, 2020
       New York, New York
